[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Ames v. Portage Cty. Budget Comm., Slip Opinion No. 2022-Ohio-4666.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                         SLIP OPINION NO. 2022-OHIO-4666
  AMES, APPELLANT, v. PORTAGE COUNTY BUDGET COMMISSION, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Ames v. Portage Cty. Budget Comm., Slip Opinion No.`
                                   2022-Ohio-4666.]
Appeal dismissed as having been improvidently accepted.
(No. 2022-0930―Submitted December 23, 2022―Decided December 27, 2022.)
               APPEAL from the Court of Appeals for Portage County,
                         No. 2021-P-0074, 2022-Ohio-1905.
                                 _________________
        {¶ 1} This case is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                 _________________
        Brian M. Ames, pro se.
        Victor V. Vigluicci, Portage County Prosecuting Attorney, and Christopher
J. Meduri, Assistant Prosecuting Attorney, for appellee.
SUPREME COURT OF OHIO




 _________________




          2